Case 0:20-cv-60270-RAR Document 1 Entered on FLSD Docket 02/08/2020 Page 1 of 14



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

  PAMELA GALLO,
  individually and on behalf of all
  others similarly situated,                                   CLASS ACTION

            Plaintiff,                                         JURY TRIAL DEMANDED

  v.

  NEW CASTLE REALTY, INC #1,

        Defendant.
  __________________________________/


                                     CLASS ACTION COMPLAINT
            Plaintiff Pamela Gallo brings this class action against Defendant New Castle Realty, Inc

  #1, and alleges as follows upon personal knowledge as to herself and her own acts and experiences,

  and, as to all other matters, upon information and belief, including investigation conducted by her

  attorneys.

                                       NATURE OF THE ACTION

            1.      This is a putative class action under the Telephone Consumer Protection Act, 47

  U.S.C. § 227 et seq., (“TCPA”), arising from Defendant’s knowing and willful violations of the

  TCPA.

            2.      Defendant operates a real estate brokerage in Broward County, Florida with over

  thirty realtors. 1

            3.      As part of its marketing strategy, Defendant calls unsuspecting parties on their



  1
      www.realtyworld.com/office_agents/22240


                                                    1
Case 0:20-cv-60270-RAR Document 1 Entered on FLSD Docket 02/08/2020 Page 2 of 14



  cellular telephones with pre-recorded messages in order to sell them goods and services.

         4.      Defendant caused thousands of pre-recorded messages to be sent to the cellular

  telephones of Plaintiff and Class Members, causing them injuries, including invasion of their

  privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

         5.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal

  conduct. Plaintiff also seeks statutory damages on behalf of herself and Class Members, as defined

  below, and any other available legal or equitable remedies resulting from the illegal actions of

  Defendant.

                                   JURISDICTION AND VENUE

         6.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a

  federal statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a

  national class, which will result in at least one Class member belonging to a different state than

  Defendant. Plaintiff seeks up to $1,500.00 in damages for each call in violation of the TCPA,

  which, when aggregated among a proposed class numbering in the tens of thousands, or more,

  exceeds the $5,000,000.00 threshold for federal court jurisdiction under the Class Action Fairness

  Act (“CAFA”).

         7.      Venue is proper in the United States District Court for the Southern District of

  Florida pursuant to 28 U.S.C. §§ 1391(b) and (c) because Defendant are deemed to reside in any

  judicial district in which it is subject to the court’s personal jurisdiction, and because Defendant

  provides and markets its services within this district thereby establishing sufficient contacts to

  subject it to personal jurisdiction. Further, on information and belief, Defendant have sent the

  same prerecorded messages complained of by Plaintiff to other individuals within this judicial

  district, such that some of Defendant acts have occurred within this district, subjecting Defendant



                                                   2
Case 0:20-cv-60270-RAR Document 1 Entered on FLSD Docket 02/08/2020 Page 3 of 14



  to jurisdiction here.

                                               PARTIES

          8.      Plaintiff is a natural person who, at all times relevant to this action, was a resident

  of Broward County, Florida.

          9.      Defendant is a Florida company with its principal office located at 12181 Sheridan

  St. Cooper City, FL 330026.        Defendant directs, markets, and provides business activities

  throughout the State of Florida.

                                              THE TCPA

          10.     The TCPA prohibits: (1) any person from calling a cellular telephone number; (2)

  using an automatic telephone dialing system or an artificial or prerecorded message; (3) without

  the recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(A).

          11.     The TCPA exists to prevent communications like the ones described within this

  Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

          12.     In an action under the TCPA, a plaintiff must show only that the defendant “called

  a number assigned to a cellular telephone service using an automatic dialing system or prerecorded

  voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd,

  755 F.3d 1265 (11th Cir. 2014).

          13.     The Federal Communications Commission (“FCC”) is empowered to issue rules

  and regulations implementing the TCPA. According to the FCC’s findings, calls in violation of

  the TCPA are prohibited because, as Congress found, automated or prerecorded telephone calls

  are a greater nuisance and invasion of privacy than live solicitation calls, and such calls can be

  costly and inconvenient. The FCC also recognized that wireless customers are charged for

  incoming calls whether they pay in advance or after the minutes are used.


                                                    3
Case 0:20-cv-60270-RAR Document 1 Entered on FLSD Docket 02/08/2020 Page 4 of 14



         14.     In 2012, the FCC issued an order further restricting automated telemarketing calls,

  requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of

  Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838

  ¶ 20 (Feb. 15, 2012) (emphasis supplied).

         15.     To obtain express written consent for telemarketing calls, a defendant must

  establish that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and

  conspicuous disclosure’ of the consequences of providing the requested consent….and [the

  plaintiff] having received this information, agrees unambiguously to receive such calls at a

  telephone number the [plaintiff] designates.” In re Rules & Regulations Implementing the Tel.

  Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858

  ¶ 71 (F.C.C. Feb. 15, 2012).

         16.     The TCPA regulations promulgated by the FCC define “telemarketing” as “the

  initiation of a telephone call or message for the purpose of encouraging the purchase or rental of,

  or investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining

  whether a communication constitutes telemarketing, a court must evaluate the ultimate purpose of

  the communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

         17.     “Neither the TCPA nor its implementing regulations ‘require an explicit mention

  of a good, product, or service’ where the implication of an improper purpose is ‘clear from the

  context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

         18.     “‘Telemarketing’ occurs when the context of a call indicates that it was initiated

  and transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788

  F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii) & 47 C.F.R. § 64.1200(f)(12)); In re Rules and

  Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at



                                                   4
Case 0:20-cv-60270-RAR Document 1 Entered on FLSD Docket 02/08/2020 Page 5 of 14



  14098 ¶ 141, 2003 WL 21517853, at *49).

         19.      The FCC has explained that calls motivated in part by the intent to sell property,

  goods, or services are considered telemarketing under the TCPA. See In re Rules and Regulations

  Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142

  (2003). This is true whether call recipients are encouraged to purchase, rent, or invest in property,

  goods, or services during the call or in the future. Id.

         20.      In other words, offers “that are part of an overall marketing campaign to sell

  property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

  Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014,

  ¶ 136 (2003).

         21.      If a call is not deemed telemarketing, a defendant must nevertheless demonstrate

  that it obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions

  Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring

  express consent “for non-telemarketing and non-advertising calls”).

         22.      With respect to standing, as recently held by the United States Court of Appeals for

  the Eleventh Circuit:

         [T]he receipt of an unsolicited phone call is an injury that the district court can

         remedy. And we know that Congress focused on precisely this kind of harm when

         it passed the TCPA, finding that "[m]any consumers [were] outraged over the

         proliferation of intrusive, nuisance calls to their homes from telemarketers." Pub.

         L. No. 102-243, § 2, 105 Stat. 2394, 2394. Congress identified telemarketing as a

         potentially "intrusive invasion of privacy," suggesting to us that Congress

         considered the receipt of an unwanted telemarketing call to be a real injury. Id



                                                    5
Case 0:20-cv-60270-RAR Document 1 Entered on FLSD Docket 02/08/2020 Page 6 of 14



  Cordoba v. DIRECTV, LLC, 942 F.3d 1259, 1270 (11th Cir. 2019).

                                                  FACTS

          23.     On or about August 16, 2019, Defendant called Plaintiff’s cellular telephone

  number ending in 6253 (“6253 Number”) with a pre-recorded message.

          24.     Plaintiff did not answer the phone, and so Defendant left Plaintiff a pre-recorded

  message in her voicemail.

          25.     Plaintiff subsequently had to stop what she was doing to listen to the message.

          26.     The pre-recorded message states:

          “Hi this is Tyler P. the real estate agent with New Castle Realty in Broward County. I was
          calling to see if you might be thinking of selling your house. If you have any plans of
          moving, ever. Feel free to give me a call back, leave me a voicemail and I will be sure to
          get back to you as soon as I am finished with my current appointment. Thank you and have
          a great day. Bye-Bye.”

          27.     Plaintiff is the subscriber and sole user of the 6253 Number.

          28.     Plaintiff’s phone number has been registered on the Do Not Call Registry since

  November 26, 2004.

          29.     Defendant called Plaintiff from 954-342-6118, a number which upon information

  and belief, Defendant own and/or operate and/or is operated by or on behalf of Defendant.

          30.     Plaintiff received the subject calls within this judicial district and, therefore,

  Defendant’ violation of the TCPA occurred within this district.

          31.     The purpose of the phone calls was to market Defendant’s good and services.

          32.     Upon information and belief, Defendant caused similar calls to be sent to

  individuals residing within this judicial district.

          33.     Other consumers have complained about the prerecorded message that Plaintiff has

  received as well:


                                                        6
Case 0:20-cv-60270-RAR Document 1 Entered on FLSD Docket 02/08/2020 Page 7 of 14




                                                                                                   2




                                                                                                       3


            34.      At no point in time did Plaintiff provide Defendant with her express consent to be

  contacted using a pre-recorded message.

            35.      Defendant’s unsolicited call caused Plaintiff actual harm, including invasion of her

  privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s

  call also inconvenienced Plaintiff and caused disruption to her daily life. Furthermore, Plaintiff

  estimates that she wasted approximately thirty seconds listening to the prerecorded message.

            36.      Furthermore, Defendant’s call also caused the depletion of Plaintiff’s cellular

  telephone battery. The battery used to power Plaintiff’s cellular telephone can only be recharged a

  limited number of times before the battery’s voltage begins to decrease, causing the cellular phone

  to turn off completely, without warning, if the battery drops below the minimum voltage needed

  to safely power Plaintiff’s cellular telephone.

            37.      Lastly, Defendant’s prerecorded message took up several bytes of memory on

  Plaintiff’s cellular telephone. The cumulative effect of unsolicited messages like Defendant’s

  poses a real risk of ultimately rendering the phone unusable for normal usage purposes as a result

  of the phone’s memory being taken up. In fact, the FTC has identified slower cell phone


  2
      https://findwhocallsyou.com/9543426118?CallerInfo
  3
      https://acallphone.com/954-342-6118

                                                          7
Case 0:20-cv-60270-RAR Document 1 Entered on FLSD Docket 02/08/2020 Page 8 of 14



  performance caused by space taken up on the phone’s memory as a real harm. See

  https://www.consumer.ftc.gov/articles/0350-text-message-spam#text (finding that text message

  solicitations like the ones sent by Defendant present a “triple threat” of identity theft, unwanted

  cell phone charges, and slower cell phone performance).



                                        CLASS ALLEGATIONS

                PROPOSED CLASS


          38.      Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf

  of herself and all others similarly situated.

          39.      Plaintiff brings this case on behalf of the below defined Class:

                   All persons within the United States who, within the four years prior to the
                   filing of this Complaint; were sent a pre-recorded call; from Defendant or
                   anyone on Defendant’s behalf; to said person’s cellular telephone number.


          40.      Defendant and their employees or agents are excluded from the Class. Plaintiff does

  not know the number of members in the Class but believes the Class members number in the

  several thousands, if not more.

                NUMEROSITY

          41.      Upon information and belief, Defendant has placed prerecorded message calls to

  cellular telephone numbers belonging to thousands of consumers throughout the United States

  without their prior express consent. The members of the Class, therefore, are believed to be so

  numerous that joinder of all members is impracticable.

          42.      The exact number and identities of the Class members are unknown at this time and

  can be ascertained only through discovery. Identification of the Class members is a matter capable


                                                     8
Case 0:20-cv-60270-RAR Document 1 Entered on FLSD Docket 02/08/2020 Page 9 of 14



  of ministerial determination from Defendant’s call records.

               COMMON QUESTIONS OF LAW AND FACT

         43.     There are numerous questions of law and fact common to the Class which

  predominate over any questions affecting only individual members of the Class. Among the

  questions of law and fact common to the Class are:

                     (1) Whether Defendant made non-emergency calls to Plaintiff and Class

                         members’ cellular telephones using pre-recorded messages;

                     (2) Whether Defendant can meet their burden of showing that they obtained

                         prior express written consent to make such calls;

                     (3) Whether Defendant’s conduct was knowing and willful;

                     (4) Whether Defendant are liable for damages, and the amount of such

                         damages; and

                     (5) Whether Defendant should be enjoined from such conduct in the future.

         44.     The common questions in this case are capable of having common answers. If

  Plaintiff’s claim that Defendant routinely calls telephone numbers assigned to cellular telephone

  services is accurate, Plaintiff and the Class members will have identical claims capable of being

  efficiently adjudicated and administered in this case.



               TYPICALITY

         45.     Plaintiff’s claims are typical of the claims of the Class members, as they are all

  based on the same factual and legal theories.

               PROTECTING THE INTERESTS OF THE CLASS MEMBERS

         46.     Plaintiff is a representative who will fully and adequately assert and protect the



                                                   9
Case 0:20-cv-60270-RAR Document 1 Entered on FLSD Docket 02/08/2020 Page 10 of 14



  interests of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate

  representative and will fairly and adequately protect the interests of the Class.

                  SUPERIORITY

            47.    A class action is superior to all other available methods for the fair and efficient

  adjudication of this lawsuit, because individual litigation of the claims of all members of the Class

  is economically unfeasible and procedurally impracticable. While the aggregate damages sustained

  by the Class are in the millions of dollars, the individual damages incurred by each member of the

  Class resulting from Defendant’s wrongful conduct are too small to warrant the expense of

  individual lawsuits. The likelihood of individual Class members prosecuting their own separate

  claims is remote, and, even if every member of the Class could afford individual litigation, the

  court system would be unduly burdened by individual litigation of such cases.

            48.    The prosecution of separate actions by members of the Class would create a risk of

  establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For

  example, one court might enjoin Defendant from performing the challenged acts, whereas another

  may not. Additionally, individual actions may be dispositive of the interests of the Class, although

  certain class members are not parties to such actions.

                                               COUNT I
                              Violations of the TCPA, 47 U.S.C. § 227(b)
                                (On Behalf of Plaintiff and the Class)

            49.    Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

  herein.

            50.    It is a violation of the TCPA to make “any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using any




                                                    10
Case 0:20-cv-60270-RAR Document 1 Entered on FLSD Docket 02/08/2020 Page 11 of 14



  automatic telephone dialing system or prerecorded or artificial voice… to any telephone number

  assigned to a … cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

         51.     Defendant – or third parties directed by Defendant – used pre-recorded calls to

  make non-emergency telephone calls to the cellular telephones of Plaintiff and other members of

  the Class.

         52.     These calls were made without regard to whether Defendant had first obtained

  express permission from the called party to make such calls. In fact, Defendant did not have prior

  express consent to call the cell phones of Plaintiff and the other members of the putative Class

  when its calls were made.

         53.     Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using a pre-recorded

  message to make non-emergency telephone calls to the cell phones of Plaintiff and the other

  members of the putative Class without their prior express consent.

         54.     As a result of Defendant’ conduct and pursuant to § 227(b)(3) of the TCPA,

  Plaintiff and the other members of the putative Class were harmed and are each entitled to a

  minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

  injunction against future calls.

                                               COUNT I
                              Violations of the TCPA, 47 U.S.C. § 227(b)
                                (On Behalf of Plaintiff and the Class)

         55.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth in

  paragraphs 1 through 47.

         56.     It is a violation of the TCPA to make “initiate any telephone call to any residential

  telephone line using an artificial or prerecorded voice to deliver a message without the prior

  express consent of the called party….” 47 U.S.C. § 227(b)(1)(B).



                                                   11
Case 0:20-cv-60270-RAR Document 1 Entered on FLSD Docket 02/08/2020 Page 12 of 14



         57.     Defendant – or third parties directed by Defendant – used pre-recorded calls to

  make non-emergency telephone calls to the cellular telephones of Plaintiff and other members of

  the Class.

         58.     Defendant – or third parties directed by Defendant – used pre-recorded calls which

  were not initiated for emergency purposes, and not solely pursuant to the collection of a debt owed

  to or guaranteed by the United States.

         59.     These calls were made without regard to whether Defendant had first obtained

  express permission from the called party to make such calls. In fact, Defendant did not have prior

  express consent to call the cell phones of Plaintiff and the other members of the putative Class

  when its calls were made.

         60.     Defendant violated § 227(b)(1)(B) of the TCPA by using a pre-recorded message

  to make non-emergency telephone calls to the cell phones of Plaintiff and the other members of

  the putative Class without their prior express consent.

         61.     As a result of Defendant’ conduct and pursuant to § 227(b)(3) of the TCPA,

  Plaintiff and the other members of the putative Class were harmed and are each entitled to a

  minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

  injunction against future calls.

         WHEREFORE, Plaintiff, Pamela Gallo, on behalf of herself and the other members of

  the Class, prays for the following relief:

         a.      A declaration that Defendant’ practices described herein violate the Telephone

  Consumer Protection Act, 47 U.S.C. § 227;

         b.      A declaration that Defendant’ violations of the Telephone Consumer Protection

  Act, 47 U.S.C. § 227, were willful and knowing;



                                                  12
Case 0:20-cv-60270-RAR Document 1 Entered on FLSD Docket 02/08/2020 Page 13 of 14



           c.     An injunction prohibiting Defendant from using pre-recorded messages to call

  telephone numbers assigned to cellular telephones without the prior express consent of the called

  party;

           d.     An award of actual, statutory damages, and/or trebled statutory damages; and

           e.     Such further and other relief the Court deems reasonable and just.

                                          JURY DEMAND

            Plaintiff and Class Members hereby demand a trial by jury.




                                                  13
Case 0:20-cv-60270-RAR Document 1 Entered on FLSD Docket 02/08/2020 Page 14 of 14



                            DOCUMENT PRESERVATION DEMAND


         Plaintiff demands that Defendant take affirmative steps to preserve all records, lists,

  electronic databases or other itemization of telephone numbers associated with Defendant and

  the calls as alleged herein.

  Date: February 8, 2020.

                                                               Respectfully submitted,


                                                               EISENBAND LAW, P.A.
                                                               /s/ Michael Eisenband
                                                               515 E. Las Olas Boulevard, Suite
                                                               120
                                                               Ft. Lauderdale, Florida 33301
                                                               Michael Eisenband
                                                               Florida Bar No. 94235
                                                               Email:
                                                               MEisenband@Eisenbandlaw.com
                                                               Telephone: 954.533.4092

                                                               IJH LAW
                                                               /s/ Ignacio J. Hiraldo
                                                               Ignacio Hiraldo
                                                               Florida Bar No. 56031
                                                               1200 Brickell Ave. Suite 1950
                                                               Miami, FL 33131
                                                               Email: IJHiraldo@IJHLaw.com
                                                               Telephone: 786-496-4469
                                                               Counsel for Plaintiff




                                                  14
